ICJ_029_NorwegianLoans_FRA_NOR_1957-07-06_JUD_01_PO_04_EN.txt. 67

DISSENTING OPINION OF JUDGE GUERRERO
{Translation ]

I regret to find myself in disagreement with the operative part
of the Judgment and with a few of the considerations on which it
is founded.

On the other hand, I share the view of the Court when it
recognizes that, in the present case, the jurisdiction of the Court
depends upon the Declarations made by the Parties in accordance
with Article 36, paragraph 2, of the Statute.

This view does not seem to me to conflict with the principle
that the problem of the Court’s jurisdiction is reduced to deter-
mining the extent of the obligations assumed by the Parties and
to verifying their conformity with the provisions of the Statute
which the Court is obliged to observe and respect for which it
must ensure.

The consideration of the Court is therefore directed to the
instrument by virtue of which it is seised, that is to say, the special

agreement or the jurisdictional clause.

In the jurisprudence of the Court, there are to be found very
definite indications for the signatories of these instruments. I
shall mention only the Order of the Permanent Court of Inter-
national Justice made on August rgth, 1929, in the case of the
Free Zones of Upper Savoy and the district of Gex.

The representatives of France and Switzerland, Parties to this
dispute, were in agreement on communication by the Court un-
officially to the Agents of both Parties of any indications which
might appear desirable as to the result of the Court’s deliberation.

After stating in the Order that the spirit and letter of its Statute
did not allow the Court to act in accordance with the agreement
between the Parties and that the Court could not, on the proposal
of the Parties, depart from the terms of the Statute, the Order
of August 19th, 1929, stated:

“Nevertheless, it is important to set forth clearly that special
agreements whereby international disputes are submitted to the
Court should henceforth be formulated with due regard to the forms
in which the Court is to express its opinion according to the precise
terms of the constitutional provisions governing its activity, in
order that the Court may be able to deal with such disputes in the
ordinary course and without resorting, as in the present case, to a
construction which must be regarded as strictly exceptional.”
(Order of August roth, 1929. Case of the Free Zones, p. 13, Series A,
No. 22.)

What is said with regard to special agreements applies equally
to the conditions in which States formulate their jurisdictional
clauses. In the latter, as in the former, the consensus of the Parties

62
NORWEGIAN LOANS (DISS. OPIN. JUDGE GUERRERO) 68

is not sufficient to establish the jurisdiction of the Court. It is
further necessary to ascertain whether that consensus is compatible
with the provisions of the Statute and whether it can be applied
without the Court’s being obliged to depart from those provisions.

It should be pointed out that, in the case of the Free Zones,
the Court decided ex officio on the incompatibility of the Franco-
Swiss Agreement with the provisions of the Statute of the Court.
It did not wait for the question of incompatibility to be raised
by the Parties.

It is highly probable that it would have been the same in the
present case if the Court had not considered that it should not
“examine whether the French reservation is consistent with the
undertaking of a legal obligation and is compatible with Article 36,
paragraph 6, of the Statute’.

One of the aspects of the problem raised by the second part
of the first Objection put forward by the Norwegian Government
was the question whether that Government is entitled to rely on
the restrictions placed by France on the obligation assumed on
March rst, 1949, and whether Norway, equally with France, was
entitled to except from compulsory jurisdiction disputes under-
stood by Norway to be essentially within its national jurisdiction.

This aspect of the problem was examined in to-day’s Judgment.

I shall endeavour to consider briefly the other aspect of the
problem which the Court did not think it necessary to examine,
namely, that of the compatibility of the French reservation with
the provisions of the Statute of the Court.

The French Government’s Declaration accepting the compulsory
jurisdiction of the Court contains the following reservation:

“This declaration does not apply to differences relating to matters
which are essentially within the national jurisdiction as understood
by the Government of the French Republic.”

The great defect of this reservation is that it does not conform
either to the spirit of the Statute of the Court or to the provisions
of paragraphs 2 and 6 of Article 36.

It is obvious that the purpose of paragraph 2 is to establish the
compulsory jurisdiction of the Court between States which accede
to the optional clause. By the fact that France reserves her right
to determine herself the limit between her own national jurisdiction
and the jurisdiction of the Court, France renders void her main
undertaking, for the latter ceases to be compulsory if it is France
and not the Court that holds the power to determine the limit
between their respective jurisdictions.

The reservation conflicts also with paragraph 6 of Article 36,
which is in the following terms:

63
NORWEGIAN LOANS (DISS. OPIN. JUDGE GUERRERO) 69

“In the event of a dispute as to whether the Court has jurisdiction,
the matter shall be settled by the decision of the Court.”

This principle is common to all arbitral and judicial tribunals of
an international character.

The Court would perhaps be the only tribunal that would be
compelled to refuse to deal with a dispute submitted to it whenever
a State invoked the reservation in question to claim the right to
determine that limit.

Without going in detail into the questions raised by the French
reservation, I wish, nevertheless, to point out that it is an obstacle
to the exercise of the judicial function attributed to the Court and
that it seriously affects the efficacity of the optional clause.

These considerations are, in my view, sufficient to prove the
urgent necessity for a judicial decision on the validity of reserva-
tions which go beyond what is permitted by Article 36 of the
Statute.

Although Article 36 has been construed as meaning that a
declaration of accession to the optional clause may contain reser-
vations, it is certain that it was never the intention of the authors
of the Statute that such reservations should serve to enable a
State to evade the undertakings involved in the declaration pro-
vided for by Article 36, paragraph 2, or unilaterally to arrogate
to itself rights which the Statute confers solely on the Court.

Such reservations must be regarded as devoid of all legal validity.
It has rightly been said already that it is not possible to establish a
system of law if each State reserves to itself the power to decide
itself what the law is.

It is clear, moreover, that the new practices introduced in
August 1946 are contrary to the spirit and to the purpose of the
Statute of the Court and the Charter of the United Nations 1.

The problem to be solved is, however, a simple one. It is, in
fact, the problem whether the unilateral will of one State or the
common will of the Parties before the Court can have priority over
the collective will expressed in an instrument as important as the
Statute of the Court.

It may not be inappropriate to recall that when Article 36 of the
Statute was construed as meaning that it gave the right to accede
to the optional clause with reservations, this was under the favour-
able influence of the attitude which the Members of the League of
Nations had adopted in regard to the jurisdiction of the Court.
Their declarations of acceptance were accompanied only by reser-
vations that came within the framework of Article 36 of the Statute.
The anxiety of the Members of the League of Nations was that the

1 American Bar Association Journal, March 1947, No. 3, p. 249, and May 1947,
No. 5, p. 432.

64
NORWEGIAN LOANS (DISS. OPIN. JUDGE GUERRERO) 70

movement towards the final establishment of international com-
pulsory jurisdiction, which was developing so well before the Second
World War, should not be impeded in any way whatsoever.

It was only in the early days of the United Nations that the
situation changed completely, when one of its Members declared,
on August 14th, 1946, that it accepted the compulsory jurisdiction
of the Court, provided that its Declaration should not apply, inter
alia, to disputes with regard to matters which are essentially
within its own domestic jurisdiction, as determined by itself.

Six other States have up to the present followed the example set
on August 14th, 1946. Should this practice gain other followers, the
optional clause will cease to be an instrument capable of bringing
about compulsory jurisdiction between States.

The validity of these new reservations has, df course, not yet
been examined by any international organ of the United Nations.
There is, in fact, no other procedure to be followed in regard to
declarations of accession to paragraph 2 of Article 36 than that
which is provided for in paragraph 4 of the same Article. The
Declarations are deposited with the Secretary-General of the
United Nations, who transmits copies of them to the Parties to the
Statute and to the Registrar of the Court.

What it will be found difficult to understand is what reason the
Court could have had for not dealing with the question when it was
seised of the Franco-Norwegian dispute, in the course of which the
Parties invoked the terms of their respective declarations of acces-
sion to the optional clause.

*
* *

As regards the operative part of the Judgment, I shall confine
myself to saying that I cannot agree that the Court is without
jurisdiction when its lack of jurisdiction is founded on the terms
of a unilateral instrument which I consider to be contrary to the
spirit and to the letter of the Statute and which, in my view, is,
for that reason, null and void.

(Signed) J. G. GUERRERO,
